

AMENDMENT NO. 2 TO
CREDIT AGREEMENT
AMENDMENT NO. 2, dated as of March 12, 2013 (this “Amendment”), to the Amended
and Restated Credit Agreement, dated as of April 12, 2011 as amended by
Amendment No. 1 dated December 14, 2011 (the “Credit Agreement”), by and among
CNX Gas Corporation (the “Borrower”), the lenders and agents party thereto and
PNC Bank, National Association, as administrative agent (the “Administrative
Agent”). Capitalized terms used but not defined herein shall have the meanings
given them in the Credit Agreement.
WITNESSETH
WHEREAS, the Borrower has requested the amendments to the Credit Agreement set
forth herein.
NOW, THEREFORE, the parties hereto, in consideration of the mutual covenants and
agreements herein contained and intending to be legally bound hereby, covenant
and agree as follows:
1.Amendments.
(a)    The following defined term shall be added to Section 1.1 of the Credit
Agreement:
“Greenshale Obligations” shall mean the obligations of Greenshale Energy, LLC (a
Joint Venture) and its wholly-owned Subsidiaries, under, or in connection with,
the acquisition or performance of any Joint Operating or Development Agreement,
or the bidding for, or performance of, any, permit, license or similar
authorization or petroleum agreement relating to the exploration, drilling,
development or production of Hydrocarbon Interests.
(b)    Guaranties. Section 8.2.3 of the Agreement is hereby amended by adding
the following before the period:
“ ; and
(g)    any Guaranty by any Loan Party in the form of a performance guaranty in
respect of the Greenshale Obligations; provided that (i) the Guaranty shall be
required in the ordinary course of business of Greenshale Energy, LLC and (ii)
in no event shall any such Guaranty be secured by any Collateral”.
(c)    Loans and Investments. Clause (d) of Section 8.2.4 is hereby amended by
replacing the “$25,000,000” in clause (ii) with “$100,000,000”.
(d)    Loans and Investments. Clause (i) of Section 8.2.4 is hereby amended and
restated as follows:
“(i)    any Guaranty permitted by clause (a) or (g) of Section 8.2.3
[Guaranties];”.
2.    Condition Precedent. This Amendment shall be effective upon completion of
each of the following conditions to the satisfaction of the Administrative
Agent:
(a)    Execution and Delivery of Amendment. The Borrower shall have executed
this Amendment, and the Administrative Agent shall have received consent from
the Required Lenders to execute and shall have executed this Amendment.
(b)    Fees. The Borrower shall have paid all reasonable legal fees and expenses
of counsel to the Administrative Agent for the preparation and execution of this
Amendment.
(c)    Representations and Warranties. After giving effect to this Amendment,
the representations and warranties in the Loan Documents are true and correct in
all material respects (except where such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects as of such
earlier date).
(d)    No Default. After giving effect to this Amendment, no Default or Event of
Default has occurred and is continuing.
3.    Full Force and Effect. Except as expressly modified by this Amendment, all
of the terms, conditions, representations, warranties and covenants contained in
the Loan Documents shall continue in full force and effect, including without
limitation, all liens and security interests granted pursuant to the Loan
Documents. This Amendment shall constitute a Loan Document for purposes of the
Credit Agreement on and after the effectiveness of this Amendment and all
references to the Credit Agreement in any Loan Document and all references in
the Credit Agreement to “this Agreement,” “hereunder,” “hereof” or words of like
import referring to the Credit Agreement, shall, unless expressly provided
otherwise, shall mean and be a reference to the Credit Agreement, as amended by
this Amendment.
4.    Counterparts. This Amendment may be executed by different parties hereto
in any number of separate counterparts, each of which, when so executed and
delivered shall be an original and all such counterparts shall together
constitute one and the same instrument.
5.    Severability. If any term of this Amendment or any application thereof
shall be held to be invalid, illegal or unenforceable, the validity of other
terms of this Amendment or any other application of such term shall in no way be
affected thereby.
6.    Entire Agreement. This Amendment sets forth the entire agreement and
understanding of the parties with respect to the amendments to the Credit
Agreement contemplated hereby and supersedes all prior understandings and
agreements, whether written or oral, between the parties hereto relating to such
amendments. No representation, promise, inducement or statement of intention has
been made by any party that is not embodied in this Amendment, and no party
shall be bound by or liable for any alleged representation, promise, inducement
or statement of intention not set forth herein.
7.    Governing Law. This Agreement shall be deemed to be a contract under the
Laws of the State of New York without regard to its conflict of laws principles.
[SIGNATURES APPEAR ON FOLLOWING PAGES]


IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Amendment as of the day and year first above
written.


CNX GAS CORPORATION
By: /s/ John M. Reilly    
Name:    John M. Reilly
Title:    Treasurer




PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent






By: /s/ Richard C. Munsick    
Name:    Richard C. Munsick
Title:    Senior Vice President


BANK OF AMERICA, N.A., as a Lender
By:
/s/ Adam H. Fey                
Name:    Adam H. Fey
Title:    Director



Bank of Montreal, Chicago Branch, as a Lender
By:
/s/ Yacouba Kane                
Name:    Yacouba Kane
Title:    Vice President



For any institution requiring
a second signatory:
By:                                
Name:    
Title:



The Bank of Nova Scotia, as a Lender
By:
/s/ Thane Rattew                
Name:    Thane Rattew
Title:    Managing Director



For any institution requiring
a second signatory:
By:                                
Name:    
Title:



The Bank of Tokyo-Mitsubishi UFJ, Ltd., as a Lender
By:
/s/ Andrew Oram                
Name:    Andrew Oram
Title:    Managing Director



BOKF NA, dba BANK OF OKLAHOMA, as a Lender
By:
/s/ Eric Griffin                
Name:    Eric Griffin
Title:    Assistant Vice President



For any institution requiring
a second signatory:
By:                                
Name:    
Title:



Branch Banking and Trust Company, as a Lender
By:
/s/ James Giordano                
Name:    James Giordano
Title:    Vice President



CAPITAL ONE, N.A., as a Lender
By:
/s/ Nancy Mak                    
Name:    Nancy Mak
Title:    Senior Vice President



CIBC Inc., as a Lender
By:
/s/ Trudy Nelson                
Name:    Trudy Nelson
Title:    Authorized Signatory





By:    /s/ Richard Antl                    
Name:    Richard Antl
Title:    Authorized Signatory


COMERICA BANK, as a Lender
By:
/s/ John S. Lesikar                
Name:    John S. Lesikar
Title:    Vice President



For any institution requiring
a second signatory:
By:                                
Name:    
Title:



BBVA Compass (“Compass Bank”), as a Lender
By:
/s/ James Neblett                
Name:    James Neblett
Title:    Vice President



COMMONWEALTH BANK OF AUSTRALIA,
as a Lender
By:
/s/ Ajay Lele                    
Name:    Ajay Lele
Title:    Associate Vice President,

Natural Resources, Americas


For any institution requiring
a second signatory:
By:                                
Name:    
Title:



CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender
By:
/s/ Blake Wright                
Name:    Blake Wright
Title:    Managing Director





By:    /s/ Mike McIntyre                
Name:    Mike McIntyre
Title:    Director


Fifth Third Bank, as a Lender
By:
/s/ Martin H. McGinty                
Name:    Martin H. McGinty
Title:    Vice President



For any institution requiring
a second signatory:
By:                                
Name:    
Title:



First National Bank of Pennsylvania, as a Lender
By:
/s/ Jonathan D. Kowalski            
Name:    Jonathan D. Kowalski
Title:    Vice President



For any institution requiring
a second signatory:
By:                                
Name:    
Title:



GOLDMAN SACHS BANK USA, as a Lender
By:
/s/ Michelle Latzoni                
Name:    Michelle Latzoni
Title:    Authorized Signatory



For any institution requiring
a second signatory:
By:                                
Name:    
Title:



JPMorgan Chase Bank, N.A., as a Lender
By:
/s/ Ryan Aman                    
Name:    Ryan Aman
Title:    Authorized Officer



Natixis, as a Lender
By:
/s/ Carlos Quinteros                
Name:    Carlos Quinteros
Title:    Managing Director





By:    /s/ Timothy L. Polvado                
Name:    Timothy L. Polvado
Title:    Managing Director


The Royal Bank of Scotland plc, as a Lender
By:
/s/ David Slye                    
Name:    David Slye
Title:    Authorised Signatory



TriState Capital Bank, as a Lender
By:
/s/ Paul J. Oris                    
Name:    Paul J. Oris
Title:    Senior Vice President



For any institution requiring
a second signatory:
By:                                
Name:    
Title:



PNC Bank, N.A., as a Lender
By:
/s/ Patrick J. Kerr                
Name:    Patrick J. Kerr
Title:    Senior Vice President



For any institution requiring
a second signatory:
By:                                
Name:    
Title:



Sovereign Bank, N.A., as a Lender
By:
/s/ Robert D. Lanigan                
Name:    Robert D. Lanigan
Title:    Senior Vice President



THE HUNTINGTON NATIONAL BANK,
as a Lender
By:
/s/ Joshua D. Elsea                
Name:    Joshua D. Elsea
Title:    Vice President, Commercial Banking



TD Bank, N.A., as a Lender
By:
/s/ Marla Willner                
Name:    Marla Willner
Title:    Senior Vice President



For any institution requiring
a second signatory:
By:                                
Name:    
Title:



UNION BANK, N.A., as a Lender
By:
/s/ Bradley Kraus                
Name:    Bradley Kraus
Title:    IBO



U.S. BANK NATIONAL ASSOCIATION, as a Lender
By:
/s/ Daniel K. Hansen                
Name:    Daniel K. Hansen
Title:    Vice President



Wells Fargo Bank, N.A., as a Lender
By:
/s/ Suzanne Ridenhour                
Name:    Suzanne Ridenhour
Title:    Director



For any institution requiring
a second signatory:
By:                                
Name:    
Title:




CG&R Draft        US_ACTIVE-112049718.1-JSLAWLOR 04/22/2013 3:21 PM